Mr. Justice Yantis delivered the opinion of the court: Claimant Olga Schobert is the surviving widow, and Elmer Schobert and George John Schobert, Jr., are the children of George John Schobert, deceased. The latter, according to a stipulation filed herein, was an employee of the Division of Highways of Illinois, and on the 26th day of June, A. D. 1935 was working as a patrolman’s helper repairing the ‘ ‘Belleville-Shiloh Road. ’ ’ A severe rain had washed a heavy film of clay soil onto the pavement, and when the truck which Mr. Schobert was driving struck same it became unmanageable and ran off' the road, turned over and Mr. Schobert was thrown to the ground and the truck wheels crushed his chest, so that he died before arriving at the hospital within thirty minutes after the accident. From the record filed herein the court finds that George John Schobert and the respondent were, on the 26th day of June, 1935, both operating under the provisions of the Workmen’s Compensation Act; that on said date the former sustained accidental injuries which arose out of and in the course of his employment, and which resulted in his death; that respondent had immediate notice of such accident, and claim for compensation was made within the time required by the provisions of said Act; that said employee had been regularly employed by respondent for more than one year prior to said accident, and his earnings during that time were Six Hundred Fifty-four and 55/100 ($654.55) Dollars, and his average weekly wage was Thirteen and 28/100 ($13.28) Dollars; that necessary first aid, surgical and hospital services were rendered, which bills remain unpaid, i. e. G-undlach & Co., Funeral Directors, Belleville, Ambuance charge ................................................... $5.00 St. Elizabeth Hospital, Belleville............................. 1.00 Dr. August F. Bechtold, Belleville............................ 5.00 Total ........:.........................................$11.00 Further, that said George John Schobert left surviving, his widow, Olga Schobert, and his two children, Elmer Schobert, aged fourteen years, and George John Schobert, Jr., aged eight years at the time of their father’s death, both of whom were totally dependent upon the earnings of their father for support and maintenance. The amount of compensation to be paid by respondent herein, under the provisions of Sections 7 (a) and 7 (h) 1 is found to be Three Thousand One Hundred ($3,100.00) Dollars; said compensation having been due in weekly installments of Twelve ($12.00) Dollars per week, commencing June 26, 1935; further that the share or portion of such compensation as would otherwise be payable to each of said children above named, should be paid to their mother for the support of said children; that the said Olga Schobert is now entitled to have and to receive from respondent such amount of compensation as has accrued from June 26, 1935 to February 9, 1938, and to monthly payments of the balance as hereinafter provided. It is Thebefobe Obdebed that the share of compensation payments which otherwise would be payable to said Elmer Schobert and George John Schobert, Jr., shall be paid to their mother, Olga Schobert, for the support of the said Elmer Schobert and George John Schobert, Jr. It is Fubtheb Obdebed that an award be entered herein in favor of the claimant Olga Schobert for the sum of Three Thousand One Hundred ($3,100.00) Dollars; such award to be payable as follows, i. e.: The sum of One Thousand Six Hundred Forty-four ($1,644.00) Dollars to be paid forthwith, this being the amount of compensation which has accrued from June 26, 1935 to February 10, 1938. The balance of such award shall be payable from month to month in weekly installments of Twelve' ($12.00) Dollars per week for one hundred twenty (120) weeks and one final payment of Sixteen ($16.00) Dollars. It is Further Ordered that there shall be paid to— Olga Schobert For Gundlach & Co., Belleville, Ill., Ambulance Charge........ $5.00 For St. Elizabeth Hospital, Belleville......................... 1.00 For Dr. August F. Bechtold, Belleville....................... 5.00 Total ..................................................$11.00 The foregoing award being made under the provisions of the Workmen’s Compensation Act for the death of a State employee, is subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Claims Arising Out of Injuries to State Employees, and Providing for the Method of Payment Thereof,” approved July 3, 1937, (Sess. Laws of 1937, p. 83). In accordance with the provisions of such Act, this award is subject to the approval of the Governor, and upon such approval is payable from the appropriation from the “Road Fund” in the manner provided in such Act.